Citation Nr: 9913785	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-00 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation greater than 40 percent for 
Crohn's disease, status post-operative bowel resection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L.H.

ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to 
December 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Reno, Nevada Regional Office (RO) of the Department of 
Veterans Affairs (VA), which increased the veteran's 
evaluation for Crohn's disease, status post bowel surgery, 
from 10 percent to 40 percent disabling.  The RO in the July 
1997 rating decision also assigned a 100 percent temporary 
evaluation from October 1996 to December 1996.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained insofar 
as possible by the RO.

2.  The veteran's Crohn's disease, status post-operative 
bowel resection, is severe, with numerous attacks a year and 
malnutrition, the health only fair during remissions.


CONCLUSION OF LAW

The criteria for a schedular evaluation of 60 percent for 
Crohn's disease has been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R.§ 4.114, Diagnostic Code 7323 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

Service medical records indicate that the veteran was 
diagnosed with colitis and Crohn's disease.  An October 1994 
report of the United States Air Force Physical Evaluation 
Board reflects a diagnosis of Crohn's disease.  The veteran 
was treated with medication. 

A Nellis Federal Hospital report dated in October 1996 
indicates that the veteran was admitted to the hospital for 
an attempted laparoscopic ileal cecectomy.  Attempts were 
made to transect the thickened mesentery but this was 
unsuccessful due to numerous adhesions.  A decision was made 
to perform an open right hemicolectomy with distal ileectomy.  
The post-operative diagnosis was terminal ileal Crohn's 
disease.  An accompanying pathology report indicates that two 
specimens were collected; 20 centimeters of the ileocecum and 
9.5 centimeters of the right colon.  It was noted that 
sections of the proximal margin tissue reveal mild vascular 
congestion and minimal fibrosis tissue adhesions.  Laboratory 
testing revealed hemoglobin and hematocrit were within normal 
range; there were no findings of anemia.  

A November 1996 Nellis Federal Hospital record reflects that 
the veteran had been released back to work.  

A February 1997 Nellis Federal Hospital radiologic 
examination report indicates that the veteran complained of 
continual abdominal pain and night sweats.  It shows an 
impression of post-operative changes within the right lower 
quadrant.  There was no evidence of bowel obstruction.  
Abdominal series were otherwise unremarkable for pathology.

A March 1997 VA examination report provides medical history, 
which included the veteran's October 1996 surgery.  It was 
reported that before this surgery, he had lost approximately 
sixty pounds.  Since the surgery, he reported not having any 
gross bleeding, nausea, or vomiting.  He stated that he had 
had constant flare ups without any periods of being pain-
free.  On examination, the veteran's weight was 169 pounds; 
his maximum weight in the past year was 205 pounds.  There 
were no findings of liver or spleen edge.  He had tenderness, 
diffusely, to deep palpation without rebound in the right 
lower quadrant.  It was noted that the veteran had had low 
weight and was currently taking replacement multivitamins for 
life.  It was also noted that it was unknown whether the 
veteran was anemic, but the report further reflected that the 
veteran had had recent blood work at Nellis Federal Hospital.  
The veteran denied any need for a blood transfusion.  The 
diagnosis was Crohn's disease, status post bowel resection 
with residual chronic pain in the right lower quadrant and 
incisional pain post surgery. 

An April 1997 fee-basis examination report indicated that the 
veteran complained of lower abdominal crampy pain with 
tenderness on deep palpitation.  He reported having three to 
four bowel movements per day.  On examination, the veteran 
weighed 172 pounds; his maximum weight one-year earlier was 
205 pounds.  It was noted that the veteran looked fairly 
developed and nourished.  It was unknown whether he was 
anemic.  His abdomen was soft, with no hepatosplenomegaly, 
ascites, or collateral circulation.  The veteran had a scar 
from previous surgery, which had moderate tenderness on deep 
palpitation.  He denied nausea at the present time, but did 
have constant nausea prior to his 1996 surgery.  It was 
recommended that the veteran take a vitamin supplement.  The 
final diagnosis was Crohn's disease, status post small and 
large bowel resection with chronic abdominal pain in the 
right lower quadrant.  Diarrhea was also noted, as possibly 
secondary to small intestinal and bowel resection and/or bile 
salt induced.  It was recommended that the veteran might not 
be able to perform work activities because of continuous 
diarrhea and lower abdominal crampy pain.

A Nellis Federal Hospital colonoscopy report dated in May 
1997 shows an impression of recurrent Crohn's disease.  The 
findings included erythema, edema, and ulceration at 
anastamosis.  Prednisone was recommended.  The veteran, in a 
statement in the same month, reported that after having a 
colonoscopy, he learned that his Crohn's disease was active 
again at the junction of the small and large intestine.  He 
stated that this was the area in which the veteran's 
intestines were reconnected in October 1996.  He indicated 
that he had been prescribed Prednisone for the next month. 

A June 1997 statement from Dr. J.T. reflects that the veteran 
had had recurrent flares of active Crohn's disease, confirmed 
with endoscopy and biopsy.  It was noted that the veteran 
would require high doses of corticosteroids and 
immunosuppressant therapy.  Dr. J.T. reported that the 
veteran continued to have symptoms of active Crohn's disease 
and had missed work intermittently as a result of these 
symptoms.  Dr. J.T. also stated that it was unclear if the 
veteran's symptoms would be controlled with therapy or if he 
would continue to have intermittent flares of disease 
activity.  

A July 1997 statement from PT Corporation reflects that the 
veteran was a former employee.  He was replaced because he 
was unable to perform his job duties and missed a 
considerable amount of work due to his medical condition.  

Nellis Outpatient Records dated in August 1997 and September 
1997 indicate that the veteran complained of abdominal pain, 
bloody stools, and diarrhea.  It was also noted that the 
veteran complained of weight gain due to Prednisone.  

In his December 1997 substantive appeal, the veteran argued 
that there was no possibility of his condition improving.

A February 1998 Nellis Federal Hospital report reflects that 
the veteran underwent a test that examined the small bowel, 
after complaining of persistent abdominal pain.  The 
anastomotic site was lying in the right upper quadrant.  The 
physician concluded that there was no evidence of small bowel 
disease.  The veteran did  report tenderness about the 
anastomotic site upon spot compression of the area. 

At his February 1998 hearing, the veteran noted that his 
Crohn's disease was rated under ulcerative colitis and argued 
that Crohn's disease is markedly different.  He stressed that 
ulcerative colitis is 100 percent curable with removal of the 
colon and Crohn's disease can involve the entire 
gastrointestinal tract and is therefore, not curable.  It was 
also argued that the veteran's Crohn's disease would affect 
his ability to work consistently.  The veteran reported 
taking Imuran, probably for the rest of his life, to treat 
Crohn's disease.  He reported that he attributes his weakness 
and non-motivation to Imuran.  He also indicated that the 
drug has other side effects, which might affect his plan to 
have children.  Moreover, the veteran stated that he has had 
on average, six to eight bowel movements per day, primarily 
consisting of violent diarrhea.  He indicated that he has 
been diagnosed with stricturing Crohn's disease, which causes 
his intestines to swell, ulcerate, and then heal over.  The 
healing process causes scar tissue, and then the tissue 
ulcerates and heals.  The veteran reported that this process 
eventually causes blockage.  The veteran presented an 
internet article pertaining to Crohn's disease and submitted 
it into evidence.  The article reported that the incidence of 
recurrence of the disease is 40 percent during a five-year 
period and 65 percent during a 10-year period.

The veteran, at his hearing, reported that his Crohn's 
disease interrupts his work and social life.  He reported 
having to go to the bathroom at friends' houses and 
restaurants.  He reported losing about 60 pounds within a 
four to six month period after his surgery.  He also reported 
losing weight before the surgery.  He had been placed on 
Prednisone one year earlier and it had caused him to gain 
approximately 100 pounds.  The veteran reported missing 
numerous days of work and a month due to surgery.  Following 
surgery, he indicated that he was still too weak and unable 
to perform his work duties.  L.H., the veteran's spouse, also 
testified at the veteran's hearing, as well as submitted a 
statement dated in the same month.  L.H. indicated that she 
did not think the veteran's Crohn's disease ever went into 
remission because he always shows symptoms, such as red 
bloody stools, and takes different types of medications to 
treat the disease.  L.H. stated that the veteran complained 
of being tired and having abdominal pain and cramps.  L.H. 
expressed concerns about planning for their future.  

In a February 1998 statement, the veteran requested a 70 
percent disability rating and stated that he had definite 
interference with absorption and nutrition.  The veteran also 
stressed that his disability is different from ulcerative 
colitis and should therefore, not be rated analogous to it.  

A statement from Dr. J.T. dated in February 1998 reflects 
that since his Crohn's disease diagnosis, the veteran had had 
continuous symptoms.  Dr. J.T. reported that the veteran had 
undergone surgical resection of part of his small intestine 
and that he had a 50 percent chance of requiring further 
surgery in the future.  It was noted that he would have to 
remain on immunosuppressive therapy for the rest of his life.  
Moreover, Dr. J.T. advised that Crohn's disease is markedly 
different than ulcerative colitis in that ulcerative colitis 
is 100 percent curable with removal of the colon.  Further, 
he advised that Crohn's disease can involve the entire 
gastrointestinal tract and therefore is not curable.  Dr. 
J.T. noted that the veteran's condition would affect his 
ability to work consistently.  

A March 1998 Nellis Federal Hospital report reflects that the 
veteran complained of having five to six loose stools per day 
and mid right side abdominal pain.  It was noted that the 
veteran's Crohn's disease was stable.  It was recommended 
that the veteran lose weight.  Laboratory testing in March, 
April, and May 1998 revealed hemoglobin and hematocrit within 
normal range.  There were no reports of anemia.  

A May 1998 Nellis Federal Hospital outpatient report 
indicates that the veteran reported loose stools, abdominal 
pain, and lethargy.  He reported taking pepcid and Imuran.

The veteran, in his June 1998 statement, reported that he had 
a thyroid problem and had been placed on medication.  He 
reported that this medication had contributed to his weight 
gain and his inability to lose weight.

An August 1998 VA radiologic report reflects that a double 
barium enema test showed no constricting lesions of the colon 
or any fixed focal filling defects within the colon.  Another 
radiologic report dated in the same month showed a normal 
upper gastrointestinal examination with no evidence of bowel 
obstruction.  No strictures or ulcerations were noted.  
Motility was normal.  The duodenal bulb filed normally and 
was without evidence of scarring or ulceration.

A September 1998 VA examination report reflects that the 
veteran complained of having six bowel movements per day and 
pain in the right lower quadrant.  He denied having any blood 
in the stool, nausea, vomiting, and reflux symptoms.  On 
examination, the veteran weighed 261 pounds.  It was noted 
that there was tenderness of the veteran's right lower 
quadrant.  The veteran denied any decreased movement or 
mobility in any joints, and any weakness in the upper or 
lower extremities.  The diagnoses were Crohn's disease and 
status post partial small bowel resection.  Other diagnoses 
included hyperthyroidism and obesity.


Pertinent Criteria

Initially, the Board notes that the veteran's claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he has presented a claim which is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In general, an allegation 
of increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  In evaluating the 
severity of a particular disability, it is essential to 
consider its history.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). ).  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further assistance is required in order to satisfy the duty 
to assist mandated by 38 U.S.C.A. § 5107(a). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998). 

Disability evaluations are determined by the application of 
the Ratings Schedule.  The percentage ratings contained in 
the Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  The Board notes that when there is a question 
as to which of two evaluations to apply, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. 
§ 4.7 (1998).  When evaluating a disability, any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the claimant.  38 C.F.R. 4.3 (1998). 

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury is prohibited.  38 C.F.R. § 4.14 
(1998).

Under Diagnostic Code 7323, pertaining to ulcerative colitis, 
a 10 percent evaluation is warranted for moderate ulcerative 
colitis with infrequent exacerbation.  A 30 percent 
evaluation is warranted where there is evidence of moderately 
severe ulcerative colitis with frequent exacerbation.  A 60 
percent evaluation requires severe ulcerative colitis with 
numerous attacks a year and malnutrition, only fair health 
during remissions.  A 100 percent evaluation requires 
pronounced ulcerative colitis, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication as liver abscess.

Words such as "moderate" and "severe" are not defined in the 
VA Schedule for Rating Disabilities. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (1998).

Under Diagnostic Code 7328, pertaining to residuals of a 
resection of the small intestine (or small bowel), a 60 
percent rating is warranted if there is marked interference 
with absorption and nutrition, manifested by severe 
impairment of health objectively supported by examination 
findings including material weight loss.  This is the highest 
rating under this rating code.  A 40 percent rating will be 
assigned where there is definite interference with absorption 
and nutrition, manifested by impairment of health objectively 
supported by examination findings including definite weight 
loss.  A 20 percent rating will be assigned if the residuals 
are symptomatic with diarrhea, anemia and inability to gain 
weight.

Where residual adhesions constitute the predominant 
disability, consideration of criteria under 38 C.F.R. § 
4.114, Diagnostic Code 7301 is warranted.  This code provides 
ratings for adhesions of the peritoneum which are severe, 
demonstrated by definite partial obstruction shown by X-ray, 
with frequent and prolonged episodes of severe colic 
distention, nausea or vomiting, following severe peritonitis, 
ruptured appendix, perforated ulcer or operation with 
drainage (50 percent); moderately severe, demonstrated by 
partial obstruction manifested by delayed motility of barium 
meal and less frequent and less prolonged episodes of pain 
(30 percent); moderate, demonstrated by pulling pain on 
attempting work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distention 
(10 percent); or mild (0 percent).  It is noted that ratings 
for adhesions will be considered when there is a history of 
operative or other traumatic or infectious (intraabdominal) 
process, and at least two of the following: disturbance of 
motility, actual partial obstruction, reflex disturbances, 
presence of pain.  Id.

Analysis

The veteran is service-connected for Crohn's disease, 
currently evaluated as 40 percent disabling, under 38 C.F.R. 
§ 4.114, Diagnostic Codes 7323-7328.  The veteran's Crohn's 
disease is primarily manifested by abdominal cramping/pain 
and numerous bowel movements per day to include violent 
episodes of diarrhea.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998). 

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.

The Board acknowledges the veteran's argument that his 
disability is not ulcerative colitis and should not be rated 
analogous to ulcerative colitis, but the Board notes that the 
Ratings Schedule does not provide a specific Diagnostic Code 
for Crohn's disease.  Therefore, the Board must rate the 
veteran's disability by analogy.  While the RO considered 
both Diagnostic Codes 7323 and 7328, the RO based the 
veteran's current evaluation of 40 percent on criteria under 
Diagnostic Code 7328, which pertains to resection of the 
small intestine.  The Board, however, notes the severity of 
the veteran's condition and finds that the criteria provided 
for under Diagnostic Code 7323 is the most beneficial for the 
veteran's symptomatology.  The Board further notes that the 
medical evidence of record does show diagnoses of colitis.   

The ratings under Diagnostic Codes 7301 to 7329 inclusive, 
7331, 7342, and 7345 to 7348 inclusive will not be combined 
with each other.  A single evaluation will be assigned under 
the diagnostic code, which reflects the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.114 (1998).  As 
indicated above, the Board finds that Diagnostic Code 7323 
reflects the predominant disability picture.  

Consequently, this case turns upon whether it can be 
demonstrated that the veteran's condition is severe with 
numerous attacks a year and malnutrition, only fair health 
during remissions.  Diagnostic Code 7323.

Although the medical evidence does not establish that the 
veteran has malnutrition, it does establish that he has had 
numerous attacks a year and is in only fair health during 
remissions.  A May 1997 colonoscopy report showed an 
impression of recurrent Crohn's disease.  Dr. J.T., in a 
February 1998 statement, stated that the veteran has had 
continuous symptoms since his diagnosis of Crohn's disease.  
Furthermore, VA examination reports reflect that the veteran 
has had daily bouts of abdominal pain and bloody bowel 
movements up to eight times per day, including violent 
episodes of diarrhea.  Consistent with the medical evidence 
of record are the statements from the veteran and his wife, 
which describe the veteran's numerous attacks and fair health 
during remission.  Similarly, evidence of record includes 
statements from former employers, which indicate that the 
veteran missed a considerable amount of work due to his 
condition and was even replaced because he was unable to 
perform his job duties.  As such, the Board finds that a 60 
percent rating under Diagnostic Code 7323 is the most 
beneficial for the veteran's condition.

Furthermore, the Board notes that there is no medical 
evidence of marked malnutrition, anemia, and general 
debility, or serious complication as liver abscess to warrant 
a rating greater than 60 percent under Diagnostic Code 7323.  
Although the Board recognizes that the veteran has had 
fluctuating weight, the most recent VA examination reveals a 
diagnosis of obesity.  Additionally, the March 1997 VA 
examiner noted that the veteran looked fairly developed and 
nourished.  Laboratory testing has consistently shown the 
blood work within normal limits, with no findings of anemia.  

Moreover, the Board notes that "pyramiding," the evaluation 
of the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (1998).  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes, however, the critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet.App. 259, 261-62 (1994).  Since the Board has rated the 
veteran's Crohn's disease under Diagnostic Code 7323, for 
manifestations of abdominal cramps, numerous bloody bowel 
movements per day, a separate evaluation for this 
symptomatology under the provisions of Diagnostic Codes 7328 
and 7329 is not permitted.

In an effort to afford the veteran the highest possible 
evaluation, the Board has considered all other diagnostic 
codes pertinent to the digestive system.  There was no 
evidence of fistula of the intestine, peritonitis, impairment 
of sphincter control, or stricture of the rectum and anus.  
38 C.F.R. § 4.114, Diagnostic Codes 7330, 7331, 7332, 7333 
(1998).  Consequently, these Diagnostic Codes are not for 
application.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating.

Additionally, the Board finds that the RO's decision not to 
refer the claim to the Chief Benefits Director for 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) (1998) is warranted.  
That provision provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria, as shown by evidence 
showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
The facts of this case do not show that the veteran's Crohn's 
disease results in a degree of interference with his 
employment or frequent periods of hospitalization that is not 
contemplated by the 60 percent rating for a severe 
gastrointestinal disease.  

The record includes statements from former employers 
indicating that the veteran lost time from work due to 
doctors' appointments and his hospitalization, and medical 
statements indicating that Crohn's disease affects his 
ability to work consistently.  However, the Board notes that 
the percentage ratings under the Schedule are representative 
of the average impairment in earning capacity resulting from 
diseases and injuries.  38 C.F.R. § 4.1 (1998) specifically 
sets out that "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as missing time from work or 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
his Crohn's disease results in unusual disability or 
impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  He has been able to continue working despite the 
disruptions and has not required exceptionally frequent 
hospitalizations.  Accordingly, the RO's decision not to 
refer the claim to the Chief Benefits Director, pursuant to 
38 C.F.R. § 3.321(b)(1) is supported in this case.


ORDER

Entitlement to a 60 percent rating, but no higher, for 
Crohn's disease, status post-operative bowel resection is 
granted.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

